DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 have been examined and are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/01/2021, 09/22/2021, 01/27/2022 and 05/31/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been being considered by the examiner.

Drawings
The applicant’s submitted drawings are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 8 – 9 and 15 – 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US Patent Application Publication No. 2018/0285864 to Dill et al. (hereinafter Dill).

Regarding Claim 1, Dill discloses network token system platform that can be leveraged by various entities such as third-party wallet providers, merchants, acquirers, payment processors, etc. that use tokens to facilitate payment transactions (¶11), and further includes: 
	receiving, by the processing node, an electronic note identifier application request initiated by a service node; Dill discloses (¶104) a network token system 202 (equivalent to processing node) receiving a request for a token (equivalent to electronic note identifier application request) initiated (¶98) from the token requester 204 that can be a consumer, an issuer, an acquirer, a merchant, a mobile device, a payment enabler, a payment service provider, a digital wallet provider (equivalent to service node).
generating an electronic note identifier set in response to the electronic note identifier application request (Dill discloses (Fig. 6, ¶65) generating a token 4900 0000 0000 0001 or 4900 0000 7896 6543 (equivalent to electronic note identifier set) in response to the token request) the electronic note identifier set comprising at least one electronic note identifier and the electronic note identifier includes a note code and a note number (Dill discloses (Fig. 6, ¶167) token 4900 0000 0000 0001 or 4900 0000 7896 6543 comprises of token BIN range associated with the real account issuer associated with the account in which a token is being requested e.g. 4900 (equivalent of note code) corresponding to the real issuer identifier (e.g. BIN) of 414709 and the remainder part ‘00000001’ or 90986401’ (is equivalent of note number). 
synchronizing, in the distributed system, the electronic note identifier in the electronic note identifier set (Dill discloses (¶194) network token system effectively manages the assignment and distribution of tokens in the payment system because a distributed routing table including token issuer identifiers may be delivered to existing transaction processing entities within the payment system without extensive infrastructure investment and reconfiguration).
after the synchronizing, allocating the electronic note identifier in the electronic note identifier set to the service node; Dill discloses (Table 3, ¶196-¶197) the network token system, payment processing network, and/or an issuer update the routing tables (i.e. synchronize) to include issued, generated, or designated token issuer identifiers and/or token issuer identifier ranges. The updating entity (e.g., network token system, payment processing network, or issuer) send the updated information to a third party that manages the token routing table and updates the token routing table file and sends to transaction processing entities (equivalent of allocating the electronic note identifier to the service node).

Regarding Claim 2, Dill discloses all the elements with respect to claim 1. Further, it discloses:
generating the electronic note identifier set according to an electronic note issuance quantity in response to the electronic note identifier application request (Dill discloses ¶41 the token request messages includes token attributes that may include a type of token, frequency of use, token expiration date and time, number of tokens, transaction life-cycle expiration period, etc.)

Claim 8, do not teach or further define over the limitations in claim 1. Therefore, claim 8 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 9, do not teach or further define over the limitations in claim 2. Therefore, claim 9 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 15, do not teach or further define over the limitations in claim 1. Therefore, claim 15 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 16, do not teach or further define over the limitations in claim 2. Therefore, claim 16 is rejected for the same rationale of rejection as set forth in claim 2.

Allowable Subject Matter
Claims 3, 10 and 17 (and subsequent dependent claims) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASSAN A KHAN/
Examiner, Art Unit 2451